Title: To Thomas Jefferson from Michael Krafft, 11 May 1804
From: Krafft, Michael
To: Jefferson, Thomas


          
            Sir
            Bristol 11 May 1804
          
          I have again presumed to intrude on your Exclys. condescention. That innate fear of Committing myself to censure thro’ inexperience, so natural to persons of my age (29) has emboldened me to trouble you again, for your opinion of the enclosed dedication which will be put to press on the 1st. of June next (the whole work being finished except the plates) Your silence on that head, untill that period will be construed favorably. When I ask your opinion I only mean that in case sentences or sentiments injurious to your feelings or wishes may have crept in, that they may be noticed
          These several objects being accomplished I shall not give your excellency the Uneasiness of calling me troublesome without your approbation.
          Could your Excy. propose to me any object of science to investigate which may appear usefull to my Country either at home or abroad? You will not construe that I mean by this any exertion to set up a claim or hope of reward, I am only impelled, by the sacred flame of love for my Country to hope that I may be an humble instrument in Common with thousands of my fellow Citizens to enable this rising Fabric to vie with the dazzling pageantry of Monarchs, the riches & gems of agriculture, set against the baubles of Heraldry.
          I embrace the moment to present You My thanks for the favor already granted and acknowledge Myself Your much obliged. Sincere Friend & humble Servant
          
            Michl. Krafft
          
        